DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I: Claims 1-13 in the reply filed on June 2, 2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
An action on the merits of elected Claims 1-13 is provided below.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Claim 1 recites the limitation “said collection volume of first construction element” in line 6.  It appears the claim should recite “said collection volume of said first construction element” for grammatical purposes.
Claim 1 recites the limitation “a prevailing wall thickness between two plane transversal relative to an axial axis of said wall part” in lines 9-10.  It appears the claim should recite “a prevailing wall thickness between two planes transversal relative to an flow entry wall part” for grammatical purposes and to maintain consistency with “a flow entry wall part” recited in Claim 1, line 8.
It appears the term “side” in Claim 12, line 3 should be amended to “sides” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “A capsule for preparing an edible product on a brewing device and presenting” in lines 1-2.  The claim does not recite a commonly used transitional phrase.  It appears the term “presenting” is the transitional phrase in the claim.  It is unclear what the scope of the claim is.  Furthermore, it is unclear if the term “presenting” is modifying the term “A capsule” or the term “a brewing device.”  For purposes of examination Examiner interprets the term “presenting” to be equivalent to the open ended transitional phrase “comprising.”
Claim 1 recites the limitation “container like form” in line 3.  The term "container like form" is a relative term which renders the claim indefinite.  The term "container like form" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that this particular rejection can be overcome by deleting the term “like.”
Claim 1 recites the limitation “circular lid like form” in line 5.  The term "circular lid like form" is a relative term which renders the claim indefinite.  The term "circular lid like form" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted that this particular rejection can be overcome by deleting the term “like.”
Claim 1 recites the limitation “the interior” in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a disk like general” in line 9.  The term "disk like general" is a relative term which renders the claim indefinite.  The term "disk like general" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is also unclear what the term “general” means in the context of the claim.
Claim 1 recites the limitation “whereby said flow entry wall part is provided in a rigid material” in line 11.  It is unclear what is meant by this limitation.  For purposes of 
Claim 1 recites the limitation “an axial axis” in lines 13-14.  It is unclear if this refers to “an axial axis” recited in Claim 1, line 10 or to an entirely different axial axis.  For purposes of examination Examiner interprets the claim to refer to the same axial axis.
Claim 1 recites the limitation “said passageway wall” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “a weakened material region that develops along at least most part along at least most part of said first circumferential alignment” in lines 15-16.  It is unclear what is meant by this limitation.  Additionally, it is noted that at least most part is recited twice consecutively.
Claim 1 recites the limitation “adapted so that breaks under a given upstream flow pressure” in lines 16-17.  It is unclear what is meant by this limitation.  It is unclear what structure breaks.
Claim 1 recites the limitation “said flow passageway wall” in lines 19.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, recites the phrase "preferentially" in line 19, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “the upstream oriented surface” in lines 21-22.
Claim 1 recites the limitation “lever like mechanic force” in line 23.  The term "lever like mechanic force" is a relative term which renders the claim indefinite.  The 
Claim 2 recites the phrase "for example" in line 3 as well as the phrase “preferentially” in line 4, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the phrase "preferentially" in line 4, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 3 recites the limitation “the exterior limit” in lines 5-6.
Claim 4 recites the limitation “the side” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “an intercalary plane between the exterior upstream and downstream oriented surfaces” in lines 5-6.  It is unclear what “intercalary” means in the context of the claim.  Additionally, there is insufficient antecedent basis for “the exterior upstream oriented surface” and “the downstream oriented surface.”
Claim 8 recites the limitation “the wall thickness” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the phrase "preferentially" in line 5, which renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “said passageway wall” several times.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “a circumferential alignment of at least approximately similar dimension” in lines 3-4.  It is unclear if “a circumferential alignment” refers to “a first circumferential alignment” recited in Claim 1, line 13 or to an entirely different circumferential alignment.  Furthermore, it is unclear what “approximately similar dimension” refers to.
Claim 11 recites the limitation “said weakened thickness” in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 5-6, 10, and 12-13 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Fond US 5,656,311 (cited on Information Disclosure Statement filed May 30, 2019) in view of Muhlemann EP 3222557.
Regarding Claim 1, Fond discloses a capsule comprising a first construction element having a container form providing a collection volume for a single portion of an edible substance and a second construction element having a circular lid form that confines the collection volume of the first construction element to provide an entry flow passageway to the interior of the first construction element.  The second construction element comprises a flow entry wall part that has a disk shape with a prevailing wall thickness between two planes transversal relative to an axial axis of the wall part.  The flow entry wall part is made of a rigid material.  The flow entry wall part comprises a passageway region provided with a circular shape delimited by a first circumferential alignment and disposed centered relative to an axial axis of the capsule.  The passageway wall has a weakened material region that develops along at least most part of the first circumferential alignment (‘311, FIGS. 4 and 7-8) (‘311, Column 4, lines 8-27).

    PNG
    media_image1.png
    306
    790
    media_image1.png
    Greyscale

Fond is silent regarding the flow passageway wall having a projection element that develops upstream in the axial direction wherein the projection element develops along an extension beyond the plane defined by the upstream oriented surface of the flow entry wall part.
Muhlemann discloses a capsule comprising a first construction element (reference sign 2) having a container form and a second construction element (reference sign 24) having a circular lid form wherein the first construction element (reference sign 2) comprises a flow entry wall part that has a disk form with a prevailing wall thickness between two planes transversal relative to an axial axis of the wall part wherein the flow entry wall part comprises a passageway region provided with a circular shape delimited by a first circumferential alignment and disposed centered relative to an axial axis of the capsule wherein the flow passageway wall has a projection element (reference signs 41, 43) that develops upstream in the axial direction whereby the projection element (reference signs 41, 43) develops along an extension beyond the plane defined by the upstream oriented surface of the flow entry wall part (‘557, FIG. 1).

    PNG
    media_image2.png
    761
    650
    media_image2.png
    Greyscale

Both Fond and Muhlemann are directed towards the same field of endeavor of beverage capsules.  Although Muhlemann teaches incorporating a projection element developing upstream in the axial direction wherein the projection element develops along an extension beyond the plane defined by the upstream oriented surface of the flow entry wall part in the base of the capsule rather than the lid, claims to a projection element which read on the prior art except with regard to the position of the projection In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  One of ordinary skill in the art would have modified the passageway region of the flow entry part of the lid of Fond and incorporate at least one projection element inside the passageway region since Muhlemann teaches that it was known in the beverage capsule art to use projection elements to break an adjacent structure while the capsule is under use.
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “adapted so as to provide a collection volume for a single portion of an edible substance,” “adapted so as to confine said collection volume of first construction element and as to provide an entry flow passageway to the interior of said first construction element,” “that is adapted so that breaks under a given upstream flow pressure,” and “so that said projection element can be impinged by a flow injection part of said brewing device and thereby exert a lever like mechanic force upon said weakened material region” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. 
Regarding Claim 2, Fond modified with Muhlemann is silent regarding the projection element being provided in asymmetric manner on the flow entry wall part.  However, the configuration of the claimed projection elements on the flow entry wall part is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed projection elements is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 3, Fond modified with Muhlemann is silent regarding the projection element develops along an angular extension comprised between 10° and 40°.  However, the configuration of the claimed projection elements is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed projection elements is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 4, Muhlemann discloses the projection element (reference signs 41, 43) being provided in the proximity of the perimeter of the passageway wall and on the side of the passageway wall where the weakened material region presents a smaller wall thickness (‘557, FIG. 1).
Regarding Claim 5, Fond discloses the passageway comprising a passageway wall thickness that is smaller than the prevailing wall thickness and the respective material region being provided by means of localized reduction of the passageway wall 
Further regarding Claim 5, the limitations “thereby improving the opening of said passageway wall when impinged by an upstream pressurized flow” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, Fond is silent regarding the flow passageway wall being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered with relation to the flow entry wall part and in that the weakened material region being provided on a region having the passageway wall thickness and in the proximity of a region having the prevailing wall thickness.  However, the configuration of the claimed flow passageway wall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed flow passageway wall is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 7, Fond is silent regarding the passageway wall having a passageway wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the flow entry wall part being provided on a region of circular shape and on both sides of the flow entry wall part so that the flow passageway wall develops on an intercalary plane between the exterior upstream and downstream oriented surfaces of the flow entry wall part and in that the passageway wall is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 8, Fond discloses the passageway wall being surrounded downstream by a wall that extends beyond the plane defined by the wall thickness of the flow entry wall part (‘311, FIGS. 4 and 7-8).
Further regarding Claim 8, the limitations “so that deflects the pressurized flow through the weakened material region and in that at least said downstream surrounding wall, preferentially also an upstream surrounding wall of said passageway wall develop along an oblique region relative to the direction of said axial axis” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 9, Fond discloses the weakened material region corresponding to the region between two recesses on opposing sides of the passageway wall whereby a first recess is provided on the upstream oriented side of the passageway wall and a second recess is provided on the downstream oriented side of the passageway wall (‘311, FIGS. 4 and 7-8).
Regarding Claim 10, Fond discloses the weakened material region being provided as the region between two recesses in mutually opposing sides of the passageway wall (‘311, FIGS. 4 and 7-8).  Fond is silent regarding the recesses In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Fond teaches using recesses in a weakened material region to facilitate easy opening of the lid of the capsule.
Regarding Claim 11, Fond discloses the weakened material region being provided as the region between two recesses in opposing sides of the passageway wall developing along a circumferential alignment of at least approximately similar dimension whereby in the region closest to each other the recesses distance of each other by a value corresponding to the weakened thickness (‘311, FIGS. 7-8).
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2005/0084569 in view of Muhlemann EP 3222557.
Regarding Claim 1, Hu et al. discloses a capsule comprising a first construction element having a container form providing a collection volume for a single portion of an edible substance and a second construction element (lid 121) having a circular lid form that confines the collection volume of the first construction element to provide an entry flow passageway to the interior of the first construction element.  The second construction element (lid 121) comprises a flow entry wall part (passage 214) that has a disk shape with a prevailing wall thickness between two planes transversal relative to an axial axis of the wall part.  The flow entry wall part (passage 214) is made of a rigid 

    PNG
    media_image3.png
    331
    444
    media_image3.png
    Greyscale

Hu et al. is silent regarding the flow passageway wall has a projection element that develops upstream in the axial direction wherein the projection element develops along an extension beyond the plane defined by the upstream oriented surface of the flow entry wall part.
Muhlemann discloses a capsule comprising a first construction element (reference sign 2) having a container form and a second construction element (reference sign 24) having a circular lid form wherein the first construction element (reference sign 2) comprises a flow entry wall part that has a disk form with a prevailing wall thickness between two planes transversal relative to an axial axis of the wall part wherein the flow entry wall part comprises a passageway region provided with a circular 

    PNG
    media_image2.png
    761
    650
    media_image2.png
    Greyscale

Both Hu et al. and Muhlemann are directed towards the same field of endeavor of beverage capsules.  Although Muhlemann teaches incorporating a projection element developing upstream in the axial direction wherein the projection element develops along an extension beyond the plane defined by the upstream oriented surface of the flow entry wall part in the base of the capsule rather than the lid, claims to a projection element which read on the prior art except with regard to the position of the projection element is held to be unpatentable because shifting the position of the projection element would not have modified the operation of the capsule in view of In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (MPEP § 2144.04.VI.C.).  One of ordinary skill in the art would have modified the passageway region of the flow entry part of the lid of Hu et al. and incorporate at least one projection element inside the passageway region since Muhlemann teaches that it was known in the beverage capsule art to use projection elements to break an adjacent structure while the capsule is under use.
Further regarding Claim 1, the limitations “for preparing an edible product on a brewing device,” “adapted so as to provide a collection volume for a single portion of an edible substance,” “adapted so as to confine said collection volume of first construction element and as to provide an entry flow passageway to the interior of said first construction element,” “that is adapted so that breaks under a given upstream flow pressure,” and “so that said projection element can be impinged by a flow injection part of said brewing device and thereby exert a lever like mechanic force upon said weakened material region” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 2, Hu et al. modified with Muhlemann is silent regarding the projection element being provided in asymmetric manner on the flow entry wall part.  However, the configuration of the claimed projection elements on the flow entry wall part is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed projection elements is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 3, Fu et al. modified with Muhlemann is silent regarding the projection element develops along an angular extension comprised between 10° and 40°.  However, the configuration of the claimed projection elements is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed projection elements is significant in view of In re Dailey,
Regarding Claim 4, Muhlemann discloses the projection element (reference signs 41, 43) being provided in the proximity of the perimeter of the passageway wall and on the side of the passageway wall where the weakened material region presents a smaller wall thickness (‘557, FIG. 1).
Regarding Claim 5, Hu et al. discloses the passageway comprising a passageway wall thickness that is smaller than the prevailing wall thickness and the respective material region being provided by means of localized reduction of the passageway wall thickness so that a region with a weakened thickness along the first circumferential alignment is provided (‘569, FIGS. 22-27).
Further regarding Claim 5, the limitations “thereby improving the opening of said passageway wall when impinged by an upstream pressurized flow” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 6, Hu et al. is silent regarding the flow passageway wall being provided as a reduction of the prevailing wall thickness on a region of circular shape and disposed centered with relation to the flow entry wall part and in that the weakened material region being provided on a region having the passageway wall thickness and in the proximity of a region having the prevailing wall thickness.  However, the configuration of the claimed flow passageway wall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed flow passageway wall is significant in view of In re Dailey,
Regarding Claim 7, Hu et al. is silent regarding the passageway wall having a passageway wall thickness that corresponds to a thickness reduction of the prevailing wall thickness of the flow entry wall part being provided on a region of circular shape and on both sides of the flow entry wall part so that the flow passageway wall develops on an intercalary plane between the exterior upstream and downstream oriented surfaces of the flow entry wall part and in that the passageway wall is provided disposed closer to the upstream oriented surface than to the downstream oriented surface of the flow entry wall part.  However, the configuration of the claimed flow passageway wall is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed flow passageway wall is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 8, Hu et al. discloses the passageway wall being surrounded downstream by a wall that extends beyond the plane defined by the wall thickness of the flow entry wall part (‘569, FIGS. 22-27).
Further regarding Claim 8, the limitations “so that deflects the pressurized flow through the weakened material region and in that at least said downstream surrounding wall, preferentially also an upstream surrounding wall of said passageway wall develop along an oblique region relative to the direction of said axial axis” are limitations with respect to the intended use of the capsule and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 1 provided above.
Regarding Claim 9, Hu et al. discloses the weakened region corresponding to the region between two recesses on opposing sides of the passageway wall whereby a first recess is provided on the upstream oriented side of the passageway wall and a second recess is provided on the downstream oriented side of the passageway wall (‘569, FIGS. 22 and 25).
Regarding Claim 10, Hu et al. discloses the weakened material region being provided as the region between two recesses in mutually opposing sides of the passageway wall (‘569, FIGS. 22 and 25).  Hu et al. is silent regarding the recesses presenting at least one of different shape and different dimension.  However, the configuration of the claimed shape and dimension of the recesses relative to one another is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape and dimension of the recesses relative to one another is significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Hu et al. teaches using recesses in a weakened material region to facilitate easy opening of the lid of the capsule.
Regarding Claim 11, Hu et al. discloses the weakened material region being provided as the region between two recesses in opposing sides of the passageway wall developing along a circumferential alignment of at least approximately similar dimension whereby in the region closest to each other the recesses distance of each other by a value corresponding to the weakened thickness (‘569, FIGS. 22-24).
Regarding Claim 12, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed on opposite sides of the 
Regarding Claim 13, Hu et al. discloses the weakened material region being provided as the region between two recesses disposed in opposite sides of the passageway wall and presenting at least one surface oblique (holes 14, 15) relative to the direction of the axial axis whereby in the region closest to teach other the recesses have two surfaces oblique relative to the direction of the axial axis and develop at least approximately parallel along a preferential rupture extension that presents the weakened thickness and develops in oblique manner relative to the direction of the axial axis (‘569, FIG. 2) (‘569, Paragraph [0113]).

Double Patenting
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/474,676 in view of Muhlemann EP 3222557.  Art that reads on the combination of Claims 1-11 of the ’676 copending application in combination with the projection elements of FIG. 1 of Muhlemann also reads on Claims 1-13 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/468,462 in view of Muhlemann EP 3222557.  Art that reads on the combination of .
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of copending Application No. 16/468,061 in view of Muhlemann EP 3222557.  Art that reads on the combination of Claims 1-14 of the ’061 copending application in combination with the projection elements of FIG. 1 of Muhlemann also reads on Claims 1-13 of the instant invention.
This is a provisional nonstatutory double patenting rejection.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of copending Application No. 16/473,703 in view of Muhlemann EP 3222557.  Art that reads on the combination of Claims 1-11 of the ’703 copending application in combination with the projection elements of FIG. 1 of Muhlemann also reads on Claims 1-13 of the instant invention.
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaeffer et al. US 5,948,455 discloses a capsule comprising areas of reduced thickness (6) disposed on a bottom wall (‘455, FIG. 1) (‘455, Column 3, lines 1-13).
Macchi US 2012/0031280 discloses a capsule comprising grooves of reduced thickness that induces breakage wherein the grooves are disposed in a bottom wall (‘280, FIG. 1) (‘280, Paragraph [0035]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792